Citation Nr: 0829143	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-38 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance under Chapter 30, Title 
38, United States Code.
 

ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from October 23, 2001 to 
March 31, 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision by the VA Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The veteran served on active duty from October 23, 2001 
to March 31, 2004, and was discharged or released from active 
duty for the convenience of the Government, after completing 
29 months and eight days of her obligated 4-year period 
(original term of enlistment) of active duty.

2.  The veteran was not discharged: due to a service-
connected disability; for a preexisting medical condition not 
characterized as a disability; due to hardship; involuntarily 
for convenience of the government as a result of a reduction 
in force; or due to a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct, but which interfered with her performance 
of duty.
 

CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met. 38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.1031, 21.7042 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO notified the veteran in March 2006 that her claim for 
educational assistance under 38 U.S.C.A. Chapter 30 was 
denied because she did not meet the basic eligibility 
requirements under applicable VA law.  In cases such as this, 
in which the pertinent facts are not in dispute and the law 
is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and thus VA's duties to notify and to assist are not 
applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); Manning v. Principi, 16 Vet. App. 534 
(2002); Barger v. Principi, 16 Vet. App. 132 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

In this case, the appellant contends that she is eligible for 
Chapter 30 educational assistance benefits based on service 
from October 23, 2001 to March 31, 2004.  She maintains that 
she paid a contribution towards the Montgomery GI Bill 
(MGIB), and seeks educational benefits in order to attend 
nursing school. 

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West Supp. 2005).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite period of service.  

In order to be entitled to Chapter 30 educational assistance, 
an individual must first become a member of the Armed Forces 
or first enter active duty as a member of the Armed Forces 
after June 30, 1985, and in the case of an individual whose 
obligated period of active duty is three years or more, serve 
at least three continuous years of active duty.  See 38 
U.S.C.A. § 3011(a) (1) (A) (i) (West Supp. 2005); 38 C.F.R. § 
21.7042(a) (1)-(2) (2007). 

The record shows that the veteran did first enter the Armed 
Forces after June 30, 1985, entering on October 23, 2001.  
The record also shows, however that the veteran's obligated 
period was a term of four years, but that she did not serve 
three continuous years of active duty; she only served two 
years five months and eight days.  Accordingly, she does not 
meet the requirements under the cited provisions, of serving 
at least three continuous years of active duty.

Nevertheless, an individual who does not meet the service 
requirements may still be eligible for basic educational 
assistance if she is discharged or released from active duty 
for certain specified reasons.  These include if an 
individual is discharged or released from active duty for any 
of the following reasons: 

(1) a service-connected disability, 

(2) for a medical condition which preexisted 
service on active duty and VA determines the 
condition is not service-connected, 

(3) discharge or release under 10 U.S.C.A. § 1173 
(hardship discharge), 

(4) for convenience of the Government, 

(5) involuntarily for the convenience of the 
Government as a result of a deduction in force, or 

(6) for a physical or mental condition that was not 
characterized as a disability and did not result 
from the individual's own willful misconduct but 
did interfere with the individual's performance of 
duty. 

See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 38 C.F.R. § 
21.7042(a) (5). 

In addition, an individual who is discharged or released from 
active duty for the convenience of the Government must 
complete a term of continuous active duty of service of not 
less than: 20 months of the obligated service if the 
obligated period of service is two years; or 30 months of the 
obligated service if the obligated period of service is at 
least three years.  See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 
38 C.F.R. § 20.7042(a) (5) (iv).

In this case, the claims file contains a printout of 
information from the personnel system of the Department of 
Defense's (DOD), showing that the veteran served on active 
duty from October 23, 2001 to March 31, 2004, for a total of 
29 months and eight days; which is less than her total 
enlistment term of service of four years (48 months).  Her 
separation code was "COG"; in other words, her separation was 
for the convenience of the Government.  This corresponds with 
the fourth criteria listed above.  The record does not show 
any indication of entitlement under any of the other five 
criteria listed above.

Under those criteria, given that her initial obligated period 
of service was four years, she would additionally be required 
to have completed a term of continuous active duty of service 
of not less than 30 months in order to meet the requirements 
for entitlement to eligibility under Chapter 30.  The claims 
file does not show that the veteran's service met these 
requirements.

The service department findings are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Accordingly, because the veteran was discharged or released 
from active duty for a purpose considered to be for the 
convenience of the Government, prior to completing 30 months 
of a 4-year or more enlistment, the preliminary requirements 
for Chapter 30 eligibility are not satisfied.  Because the 
veteran only served 29 months and eight days, the claim must 
be denied.

While the Board acknowledges the veteran's contentions set 
forth in her notice of disagreement and substantive appeal, 
the eligibility requirements for Chapter 30 are prescribed by 
Congress.  VA is not free to ignore laws enacted by Congress, 
and in this case the law, and not the evidence, is 
dispositive of the veteran's appeal.  See Sabonis, 6 Vet. 
App. at 430.  As such, basic eligibility for educational 
assistance under Chapter 30, Title 38, U.S. Code, cannot be 
established in the present case. Where the law rather than 
the facts is dispositive, the benefit of the doubt provisions 
are not for application. 38 U.S.C.A. § 5107(b) (West Supp. 
2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To some extent the veteran appeals on the basis of equity and 
fairness, a seemingly rational argument given that she paid 
money into the Montgomery GI Bill and that she came close to 
completing the 30 months of service required in this 
situation; lacking less than one month of service.  
Nevertheless, the Board may not grant on that basis.  Despite 
the apparently harsh results of the application of the facts 
in this case to the relevant law, the Board has no discretion 
to grant the veteran's claim on appeal on an equitable basis.  
The Board is not at liberty to grant the veteran's claim on 
an equitable basis where the law does not so allow.  See 38 
U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994) (holding that the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis).

Finally, in her June 2006 notice of disagreement, the veteran 
stated that if her claim for educational benefits could not 
be granted, she would like to be reimbursed part or all of 
the money she had paid into the Montgomery GI Bill (MGIB) 
during service.  The Board does not have legal authority to 
decide or grant such a request.  O.G.C. Advisory 13-93 (Feb. 
23, 1993).   

Applicable law governing the reduction of basic pay to 
establish Chapter 30 educational assistance specifies that 
the basic pay of any individual shall be reduced by $100 for 
each of the first 12 months that such individual is entitled 
to such pay, and that any amounts by which the basic pay of 
an individual is reduced shall revert to the Treasury and 
shall not be considered to have been received or to be within 
the control of any such individual.  38 U.S.C.A. § 3011(b) 
(West 2002).  See also OPM v. Richmond, 496 U.S. 414, 424 
(1990) (holding that the payments of money from the Federal 
Treasury are limited to those authorized by statute).

Further, in an advisory opinion from VA's Office of General 
Counsel, the General Counsel indicated that in cases in which 
an individual did not meet the Chapter 30 eligibility 
criteria, the individual was not legally a Chapter 30 
participant and reduction of basic pay by $1,200.00 was 
contrary to statutory authority and erroneous.  Nonetheless, 
VA does not have any control over the monies reduced from a 
service member's basic pay nor the statutory authority to 
return that money. Instead, each specific branch of the Armed 
Forces is responsible for the restoration of funds. O.G.C. 
Advisory 13-93 (Feb. 23, 1993).  Thus, VA has no legal 
authority to refund the veteran's contributions.  Rather, the 
veteran should address her dispute on this specific matter 
directly to the service department, an entity separate from 
VA, to request a refund.


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38 of the U.S. Code is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


